Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
An effective filing date of 03/03/2021 is acknowledged.
Claims 21 – 40 are pending per preliminary amendments dated 08/03/2021.

Specification
The abstract of the disclosure is objected to because: 
The abbreviation of VM needs to be spelled out.  
And, a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
in paragraph [0001], serial numbers for related application need to be listed.
Appropriate correction is required.

Claim Objections
Claims 21 – 40 are objected to because of the following informalities:  
Claim 21
	Line 8; change “a functional component” to --the functional component--.
	Line 10; remove “respective”.	
	Lines 13 – 14; remove “the” before “hardware properties”.
	Last line; change “components” to --component--.
Claim 22
	Line 2; insert --the-- before “software”.
Claim 23
	Line 3; remove “the” before “network”.
Claim 24
	Line 3; insert --the-- before “software”.
Claim 25
	Line 5; insert --the-- before “software”.	
	Line 6; remove “corresponding”.
Claims 26 and 27
	These claims are dependent claims of claim 21; therefore, they inherit deficiencies of claim 21.
Claim 28
	Last line; change “the VM” to --the failed VM--.
Claim 29
	Line 11; change “a functional component” to --the functional component--.
	Line 13; remove “respective”.	
	Lines 16 – 17; remove “the” before “hardware properties”.
	Last line; change “components” to --component--.
Claim 30
	Line 2; insert --the-- before “software”.
Claim 31
	Line 3; remove “the” before “network”.
Claim 32
	Line 3; insert --the-- before “software”.
Claim 33
	Line 5; insert --the-- before “software”.	
	Line 6; remove “corresponding”.
Claims 34 and 35
	These claims are dependent claims of claim 29; therefore, they inherit deficiencies of claim 29.
Claim 36
	Last line; change “the VM” to --the failed VM--.
Claim 37
	Line 10; change “a functional component” to --the functional component--.
	Line 12; remove “respective”.	
	Lines 15 – 16; remove “the” before “hardware properties”.
	Last line; change “components” to --component--.
Claim 38
	Line 2; insert --the-- before “software”.
Claim 39
	Last line; remove “the” before “network properties”.
Claim 40
	Line 3; insert --the-- before “software”.
Appropriate correction is required.

Claim Interpretation
Claims 21, 29, and 37 recite “agent component” respectively.  The “agent component” is considered as a software component in view of Fig. 3 and paragraphs [0030 & 0031]. Therefore, it is not presumed to invoke 35 USC 112 (pre-AIA ), Sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, the term “sufficient” in the claim (line 8) is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 21 is considered to read as:
--A method for deploying an application having a plurality of functional components that are executed on a plurality of different nodes, the method comprising: 
receiving, by a deployment module, a specification for the application, wherein the specification specifies, for each of the plurality of functional components: (i) a number of instances of the functional component that is to be deployed, and (ii) hardware properties that would be required by any node executing the functional component; 
requesting a virtual infrastructure platform to launch a plurality of virtual machines (VMs) 
directing, for each of the plurality of VMs, the agent component of the VM to install software in the VM that implements one of the functional components that is compatible with the hardware properties of the VM, thereby causing the VM to execute as one of the instances of the functional components of the application.--
Regarding claim 25, the claim recites two types of ancillary virtual machines which are “a plurality of ancillary virtual machines” being launched by the virtual infrastructure platform (line 2) and “number of ancillary virtual machines” specified by the specification (line 3.)
It is not clear “the ancillary virtual machines” (line 4, line 7, line 8, and last line respectively) refers to which “ancillary virtual machines”, “a plurality of ancillary virtual machines” being launched by the virtual infrastructure platform or “number of ancillary virtual machines” specified by the specification.
Claim 25 is considered to read as:
--The method of claim 21, further comprising: 
requesting the virtual infrastructure platform to launch a plurality of ancillary virtual machines according to a number of ancillary virtual machines specified by the specification, wherein each of the ancillary virtual machines of the platform corresponds to at least one of the functional components and is configured to enable compilation of software to be executed by the corresponding functional components; and 
 of the platform to compile the software  of the platform.--.
Claims 22 – 24 and 26 – 28 are dependent claims of claim 21; therefore, they are also rejected under 35 U.S.C. 112(b).

Regarding claim 29, the term “sufficient” in the claim (line 11) is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 29 is considered to read as:
--A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations for deploying an application having a plurality of functional components that are executed on a plurality of different nodes, the operations comprising: 
receiving, by a deployment module, a specification for the application, wherein the specification specifies, for each of the plurality of functional components: (i) a number of instances of the functional component that is to be deployed, and (ii) hardware properties that would be required by any node executing the functional component; 
requesting a virtual infrastructure platform to launch a plurality of virtual machines (VMs) 
directing, for each of the plurality of VMs, the agent component of the VM to install software in the VM that implements one of the functional components that is compatible with the hardware properties of the VM, thereby causing the VM to execute as one of the instances of the functional components of the application.--
Regarding claim 33, the claim recites two types of ancillary virtual machines which are “a plurality of ancillary virtual machines” being launched by the virtual infrastructure platform (line 2) and “number of ancillary virtual machines” specified by the specification (line 3.)
It is not clear “the ancillary virtual machines” (line 4, line 7, line 8, and last line respectively) refers to which “ancillary virtual machines”, “a plurality of ancillary virtual machines” being launched by the virtual infrastructure platform or “number of ancillary virtual machines” specified by the specification.
Claim 33 is considered to read as:
--The system of claim 29, the operations further comprising: 
requesting the virtual infrastructure platform to launch a plurality of ancillary virtual machines according to a number of ancillary virtual machines specified by the specification, wherein each of the ancillary virtual machines of the platform corresponds to at least one of the functional components and is configured to enable compilation of software to be executed by the corresponding functional components; and 
 of the platform to compile the software  of the platform.--.
Claims 30 – 32 and 34 – 36 are dependent claims of claim 29; therefore, they are also rejected under 35 U.S.C. 112(b).

Regarding claim 37, the term “sufficient” in the claim (line 10) is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 37 is considered to read as:
-- One or more non-transitory storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations for deploying an application having a plurality of functional components that are executed on a plurality of different nodes, the operations comprising: 
receiving, by a deployment module, a specification for the application, wherein the specification specifies, for each of the plurality of functional components: (i) a number of instances of the functional component that is to be deployed, and (ii) hardware properties that would be required by any node executing the functional component; 
requesting a virtual infrastructure platform to launch a plurality of virtual machines (VMs) 
directing, for each of the plurality of VMs, the agent component of the VM to install software in the VM that implements one of the functional components that is compatible with the hardware properties of the VM, thereby causing the VM to execute as one of the instances of the functional components of the application.--
Claims 38 – 40 are dependent claims of claim 37; therefore, they are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 – 27, 29 – 35, and 37 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dias et al. (Pub. No. US 2008/0163194 A1; hereinafter Dias; IDS filed on 08/27/2021) in view of Taragin et al. (Pub. No. US 213/0067461 A1; hereinafter Taragin) and Xuanhua Shi et al. (NPL; VNIX: Managing Virtual Machines on Clusters; hereinafter Shi.)

Claim 21
Dias teaches a method for deploying an application having a plurality of functional components that are executed on a plurality of different nodes (Dias; [0094 – 0095] …A virtual machine image consists of an operating system, middleware, and application components…Turning now to FIG. 6, a flowchart of a system for deploying a set of virtual software resource templates to a plurality of nodes…; [0048] …A virtual software resource template is the set of virtual machine images and metadata …; see Figs. 3A & 3B), template includes VM image(s) comprising application components; thus, deploying template(s) == deploying application components, the method comprising: 
receiving, by a deployment module, a specification for the application (Dias; Fig. 5, [0064] Turning now to FIG. 5, a block diagram of data processing system 500 for deploying a set of virtual software resource templates to a plurality of nodes…; [0066] In another embodiment, factory 504 identifies a set of virtual machine images and metadata to generate a set of virtual software resource templates…; [0047] An exemplary embodiment provides for using metadata (specification) that describes hardware and software requirements of each virtual machine image…), [; 
requesting a virtual infrastructure platform to launch a plurality of virtual machines (VMs)  to execute each instance of a functional component (Dias; Fig. 6, [0095 – 0098] …The process begins by identifying a set of virtual machine images and metadata to form the set of virtual software resource templates (step 605)…The process receives a quality of service requirement (step 615). The process determines, using the model, a sufficient number of virtual software resource templates in the set of virtual software resource templates and a sufficient number of nodes in the plurality of nodes to fulfill the quality of service requirement (step 620).
The process deploys the sufficient number of virtual software resource templates on the sufficient number of nodes using the metadata (step 625)…; Fig. 5, [0088] In one example, deployment manager 508 calculates the number of nodes in cluster 528 and the number of virtual machine images needed for a particular quality of service requirement that is required by a distributed application…), wherein each of the VMs is configured to support hardware properties required by at least one of the functional components (Dias; [0088] In one example, deployment manager 508 calculates the number of nodes in cluster 528 and the number of virtual machine images needed for a particular quality of service requirement that is required by a distributed application…; [0090] The process deploys sufficient number of virtual software resource templates 535 on sufficient number of nodes 540 using the metadata…; [0049] Examples of metadata information include, but are not limited to, information such as location of freeze-dried software stack volumes, hardware requirements such as CPU, memory, disk, network, and so forth, for hosting the virtual software resource template…), and wherein [; and 
[, for each of the plurality of VMs, [ install software in the VM that implements one of the functional components that is compatible with the hardware properties of the VM, thereby causing the VM to execute as one of the instances of the functional components of the application (Dias; Fig. 6, [0095 – 0098] … A virtual machine image consists of an operating system, middleware, and application components…The process begins by identifying a set of virtual machine images and metadata to form the set of virtual software resource templates (step 605)…The process deploys the sufficient number of virtual software resource templates on the sufficient number of nodes using the metadata (step 625)…); template includes VM image(s) comprising application components; thus, deploying template(s) == deploying application components.
But, Dias does not explicitly teach the specification specifies, for each of the plurality of functional components: (i) a number of instances of the functional component that is to be deployed, and (ii) hardware properties that would be required by any node executing the functional component.
However, Taragin teaches the specification specifies, for each of the plurality of functional components: (i) a number of instances of the functional component that is to be deployed (Taragin; Fig. 2, [0023] The software component selector 206 of the illustrated example receives the business needs information from the business needs receiver 202 and the software selection information from the software selection receiver 204 and determines software components to be installed…), and (ii) hardware properties that would be required by any node executing the functional component (Taragin; Fig. 2, [0024] The software component resource index 208 may be any type of structured data, flat file, or other data storage that provides information about the available software components… The example software component resource index 208 stores a list of available software components (e.g., component parts of software applications that can be selectively installed). In addition, the example software component resource index 208 stores an identification of the hardware requirements for utilizing each software component (e.g., memory requirements, processor requirements, storage space requirements, etc.)…; And, Fig. 6 & [0042].)
Dias and Taragin are in analogous art because they are in the same field of endeavor, managing software.  Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to incorporate Taragin into Dias invention to allow Dias software requirement to specify software component to be installed and hardware requirements for each software component as disclosed by Taragin (Fig. 6 and [0023, 0024, & 0042].)
But, Dias and Taragin do not explicitly teach each of the VMs includes a respective agent component configured to communicate with the deployment module; directing, for each of the plurality of VMs, the agent component of the VM to install software in the VM.
However, Shi teaches 
each of the VMs includes a respective agent component configured to communicate with the deployment module (Shi; p. 156: left column, third full paragraph; VNIX aimed to provide a powerful tool for administrators to manage huge amounts of virtual machines on multiple physical machines…
p. 157: left column, fourth and fifth full paragraphs; Virtual machine agent (agent component) is installed inside Guest OS…If you wish, VNIX Agent can do anything in a Guest OS as any software does.; see picture below; VNIX (VM) agent is part of VNIX (deployment module) [Wingdings font/0xE0] VNIX agent communicate with VNIX; 
p. 158: right column, fifth full paragraph; …install an operating system (Guest OS) on this virtual machine…; 
p. 158: left column, fifth full paragraph; Initially, VNIX Agent obtains system information of Guest OS while VNIX Daemon acquires physical resource information and VMM information of Host OS. Next, VNIX Center gathers information from each and every VNIX Daemon and performs analysis processing to maintain an overall information record…, VM agent communicates with VNIX (deployment module)); 

    PNG
    media_image1.png
    450
    729
    media_image1.png
    Greyscale

directing, for each of the plurality of VMs, the agent component of the VM to install software in the VM (Shi; p. 157: left column, fourth full paragraph – last half paragraph; Virtual machine agent is installed inside Guest OS …If you wish, VNIX Agent can do anything in a Guest OS as any software does:…12. Remote control system including safety shutdown, safety rebooting, formatting disk, installing software, etc…)
Dias, Taragin, and Shi are in analogous art because they are in the same field of endeavor, managing software and deploying VM.  Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to incorporate Shi into Dias/Taragin invention to explicitly include VNIX agent which is installed in VM and help VNIX (deployment module) to monitor resource usage and install software as disclosed by Shi (p. 157: left column, section “D. VNIX Agent”.)

Claim 22
Dias teaches  install a package of computer-executable instructions specified by the specification (Dias; Fig. 6, [0095 – 0098] … A virtual machine image consists of an operating system, middleware, and application components…The process begins by identifying a set of virtual machine images and metadata to form the set of virtual software resource templates (step 605)…The process deploys the sufficient number of virtual software resource templates on the sufficient number of nodes using the metadata (step 625)…); template includes VM image(s) comprising application components; thus, deploying template(s) == deploying application components, wherein the package of computer-executable instructions is configured to, when executed by the VM, perform operations of at least one of the functional components (the software components execute.)
Shi teaches directing the agent component of the VM to install a package of computer-executable instructionsRemote control system including safety shutdown, safety rebooting, formatting disk, installing software, etc…), wherein the package of computer-executable instructions is configured to, when executed by the VM, perform operations of at least one of the functional components (the software components execute.)  Motivation for incorporating Shi into Dias/Taragin is the same as motivation in claim 1.

Claim 23
Dias also teaches the specification for the application to be deployed specifies network properties that would be required by any node executing any one of the functional components (Dias; [0049] Examples of metadata information include, but are not limited to, information such as location of freeze-dried software stack volumes, hardware requirements such as CPU, memory, disk, network, and so forth, for hosting the virtual software resource template…; [0053] … A hardware profile is the virtual machine image hardware requirements. These include, for example, CPU, memory, disk, network, and so forth. This information is used for resource matching during the deployment phase and results in the virtual machine definition), and wherein each of the VMs is configured according to the network properties required by at least one of the functional components (Dias; [0090] The process deploys sufficient number of virtual software resource templates 535 on sufficient number of nodes 540 using the metadata. In one embodiment, metadata 516 includes a script (component), and deploying sufficient number of virtual software resource templates 535 includes executing a script that installs and configures the set of virtual machine images on sufficient number of nodes 540. The parameters of the script may include a set of host platforms, as well as other resources such as internet protocol addresses for each virtual machine image. [0034] Metadata is any data in the virtual software resource template that relates to the virtual software resource template…; [0040] … In one embodiment, the metadata includes a script, and deploying the sufficient number of virtual software resource templates includes executing a script that installs and configures the sufficient number of virtual software resource templates on the sufficient number of nodes…)

Claim 24
Dias also teaches the specification specifies a plurality of configuration settings (Dias; [0055] … Configuration information is metadata (specification) that defines data that is needed for the solution to be customized and configured…; [0067] …In the example in which the virtual machine image is an application server image, the application server images may include a Linux operating system, JavaTM virtual machines, a Websphere application server (component)…; [0069 – 0070] Configuration data (setting) may be "parameterized" by indicating the configuration data in terms of parameters that can have different values…In another embodiment, "parameterizing" means to generalize all or a portion of configuration data into one or more variables that may be assigned to different values for each deployment. For example, WebSphere application server configuration data (setting) includes a host name…), and wherein directing, for each of the plurality of VMs,  to install software comprises: 
retrieving a configuration file for a particular functional component of the plurality of functional components (Dias; [0067] …In the example in which the virtual machine image is an application server image, the application server images may include a Linux operating system, JavaTM virtual machines, a Websphere application server (component)…; [0069 – 0070] Configuration data (setting, configuration file) may be "parameterized" by indicating the configuration data in terms of parameters that can have different values…In another embodiment, "parameterizing" means to generalize all or a portion of configuration data into one or more variables that may be assigned to different values for each deployment. For example, WebSphere application server configuration data (setting) includes a host name…), wherein the configuration file specifies at least one configuration setting having a variable that references one of the plurality of configuration settings in the specification (Dias; [0067] …In the example in which the virtual machine image is an application server image, the application server images may include a Linux operating system, JavaTM virtual machines, a Websphere application server (component)…; [0069 – 0070] Configuration data (setting, configuration file) may be "parameterized" by indicating the configuration data in terms of parameters that can have different values…In another embodiment, "parameterizing" means to generalize all or a portion of configuration data into one or more variables that may be assigned to different values for each deployment. For example, WebSphere application server configuration data (setting) includes a host name…), and wherein the particular functional component is compatible with the hardware properties of the VM (Dias; [0088] In one example, deployment manager 508 calculates the number of nodes in cluster 528 and the number of virtual machine images needed for a particular quality of service requirement that is required by a distributed application…; [0090] The process deploys sufficient number of virtual software resource templates 535 on sufficient number of nodes 540 using the metadata…; [0049] Examples of metadata information include, but are not limited to, information such as location of freeze-dried software stack volumes, hardware requirements such as CPU, memory, disk, network, and so forth, for hosting the virtual software resource template…); 
modifying the configuration file to replace the variable with a value of the referenced configuration setting provided by the specification (Dias; [0067] …In the example in which the virtual machine image is an application server image, the application server images may include a Linux operating system, JavaTM virtual machines, a Websphere application server (component)…; [0069 – 0070] Configuration data (setting, configuration file) may be "parameterized" by indicating the configuration data in terms of parameters that can have different values…In another embodiment, "parameterizing" means to generalize all or a portion of configuration data into one or more variables that may be assigned to different values for each deployment. For example, WebSphere application server configuration data (setting) includes a host name…After a virtual machine image is captured, the configuration data may be parameterized into the variable "$hostname." Configuration scripts may then replace the $hostname variable with different host names that correspond to different deployments, such as "machine3.watson.ibm.com."…)
Shi teaches providing the modified configuration file to the agent component of the VM (Shi; p. 157: left column, fourth full paragraph – last half paragraph; Virtual machine agent is installed inside Guest OS …If you wish, VNIX Agent can do anything in a Guest OS as any software does:…
11. Change system configuration including network configuration, user password, system services, etc.
12. Remote control system including safety shutdown, safety rebooting, formatting disk, installing software, etc…) Motivation for incorporating Shi into Dias/Taragin is the same as motivation in claim 1.

Claim 25
Dias also teaches requesting the virtual infrastructure platform to launch a plurality of ancillary virtual machines according to a number of ancillary virtual machines specified by the specification (Dias; Fig. 6, [0095 – 0098] … The process begins by identifying a set of virtual machine images and metadata to form the set of virtual software resource templates (step 605)… The process deploys the sufficient number of virtual software resource templates on the sufficient number of nodes using the metadata (step 625)…; [0048] …A virtual software resource template is the set of virtual machine images and metadata …; [0073] … Metadata 516 (specification) describes the functionality, configuration, and other attributes of composite virtual software resource template 510, including virtual machine images 512 and 514 (number of VMs). In another embodiment, metadata 516 indicates whether a particular virtual machine image in virtual machine images 512 and 514 is capable of being instantiated on at least two nodes in cluster 528…), wherein each of the ancillary virtual machines of the platform corresponds to at least one of the functional components and is configured to enable compilation of software to be executed by the corresponding functional components (Dias; Fig. 6, [0095 – 0098] … The process begins by identifying a set of virtual machine images and metadata to form the set of virtual software resource templates (step 605)… The process deploys the sufficient number of virtual software resource templates on the sufficient number of nodes using the metadata (step 625)…; Fig. 5, [0088] In one example, deployment manager 508 calculates the number of nodes in cluster 528 and the number of virtual machine images needed for a particular quality of service requirement that is required by a distributed application…), distributed application executes in VM [Wingdings font/0xE0] the distributed application is compiled and ready for job/task; and 
directing the ancillary virtual machine of the platform to compile the software to execute as one of the instances of one of the functional components corresponding to the ancillary virtual machine of the platform (Dias; Fig. 6, [0095 – 0098] … The process begins by identifying a set of virtual machine images and metadata to form the set of virtual software resource templates (step 605)… The process deploys the sufficient number of virtual software resource templates on the sufficient number of nodes using the metadata (step 625)…; Fig. 5, [0088] In one example, deployment manager 508 calculates the number of nodes in cluster 528 and the number of virtual machine images needed for a particular quality of service requirement that is required by a distributed application…), distributed application executes in VM [Wingdings font/0xE0] the distributed application is compiled and ready for job/task.

Claim 26
Dias teaches requesting, for each of the plurality of VMs, provision of the VM using a template that specifies a disk image comprising (i) a guest operating system and sufficient number of virtual software resource templates on the sufficient number of nodes using the metadata (step 625)…; [0048] …In one example, a virtual software resource template is a collection of one or more freeze-dried software stack(s) with associated metadata. A freeze-dried software stack is a software stack comprised of pre-configured, pre-tuned, and hardened components, such as an operating system, an application server, a database, and a set of applications…)
Shi teaches requesting, for each of the plurality of VMs, provision of the VM using a template that specifies a disk image comprising (i) a guest operating system and (ii) the agent component of the VM (Shi; p. 159: left column, first full paragraph; VNIX allows administrators create virtual machine templates. However, we strongly recommend VNIX Agent be installed in those templates, thus each newly created virtual machine based on a template would have its VNIX Agent available to VNIX Daemon.  P. 159: left column, last full paragraph; It is worth noting that Deploy function of VNIX offers good support for creating virtual machine clusters. To experiment rapid constructing a virtual machine cluster, we have made a virtual machine template in which Linux, Oscar, MPI and VNIX Agent are preinstalled. By batch deploying several virtual machines using the template with appropriate network configuration, we get them ready to work as a cluster in a few minutes.) Motivation for incorporating Shi into Dias/Taragin is the same as motivation in claim 1.

Claim 27
Dias teaches the plurality of functional components for the application are configured to coordinate to provide cloud computing services to host one or more web application (Dias; Fig. 5, [0065] … For example, input 502 may indicate a three-tier deployment of a typical web application versus two-tier deployment from a user who could be a domain expert, DB2 and other middleware base…; Figs. 3A & 3B and [0042 – 0043]), platform supporting web application is considered as cloud computing.

Claim 29
This is a system version of the rejected method version in claim 21; therefore, it is rejected for the same reasons.  Furthermore, Dias also teaches a system comprising one or more computers and one or more storage devices storing instructions (Dias; [0025] With reference now to FIG. 2, a block diagram of a data processing system is shown in which illustrative embodiments may be implemented. Data processing system 200 is an example of a computer, such as server 104 or client 110 in FIG. 1, in which computer-usable program code or instructions implementing the processes may be located for the illustrative embodiments…)

Claim 30
This limitation is already discussed in claim 22; therefore, it is rejected for the same reasons.

Claim 31
This limitation is already discussed in claim 23; therefore, it is rejected for the same reasons.

Claim 32
This limitation is already discussed in claim 24; therefore, it is rejected for the same reasons.

Claim 33
This limitation is already discussed in claim 25; therefore, it is rejected for the same reasons.

Claim 34
This limitation is already discussed in claim 26; therefore, it is rejected for the same reasons.

Claim 35
This limitation is already discussed in claim 27; therefore, it is rejected for the same reasons.

Claim 37
This is one or more non-transitory storage media version of the rejected method version in claim 21; therefore, it is rejected for the same reasons.  Furthermore, Dias also teaches one or more non-transitory storage media storing instructions (Dias; [0110] Furthermore, the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system.)

Claim 38
This limitation is already discussed in claim 22; therefore, it is rejected for the same reasons.

Claim 39
This limitation is already discussed in claim 23; therefore, it is rejected for the same reasons.

Claim 40
This limitation is already discussed in claim 24; therefore, it is rejected for the same reasons.

Claims 28 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dias, Taragin, and Shi as applied to claims 21 and 29 above, and further in view of Kim et al. (Pub. No. US 2013/0290771 A1; hereinafter Kim.) 

Claim 28 
Dias, Taragin, and Shi do not explicitly teach a health monitor configured to perform operations comprising one or more of: monitor communications from agents running on VMs launched by the virtual infrastructure platform; or re-start a failed VM if a lack of communication from the VM is detected.
However, Kim teaches a health monitor configured to perform operations comprising  

re-start a failed VM if a lack of communication from the VM is detected (Kim; Figs. 1, 3, 6, 7, & 13; [0050] The system switching control table 304 is a table describing failure contents and operations corresponding to them, to be used by the multiplex control base program 300 (health monitor) when, for example, an abnormality has occurred in resources used by the VMs 200…; [0062] … If the computer node 100 is in the "abnormal state," a value "1" is stored in the alive/dead state flag 314…; [0064] An alive/dead definite counter 316 stores a threshold for judging that the computer node 100 of the opposite party is in the abnormal state (fail) in cases where there is no response to the state acquisition request of the computer node 100…;  Fig. 13, [0126] The multiplex control base program 300 (health monitor) interprets notice contents of the VM 200 state and the hardware state. If an abnormality is newly recognized in a certain VM 200 in the computer node 100 (a result of S302 is "Y"), the multiplex control base program 300… sets "1" which means the dead state into the alive/dead state flag 326 (S311); 
[0135] Then, the multiplex control base program 300 conducts resetting in order to stop the abnormal VMs 200 (S343), refers to the resource management table 303 and also conducts resetting on resources used by the abnormal VMs 200 (S344), and starts the S115 in order to re-start the stopped abnormal VMs 200.)
Dias, Taragin, Shi, and Kim are in analogous art because they are in the same field of endeavor, managing software and deploying VM.  Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to incorporate Kim into Dias/Taragin/Shi invention to explicitly include multiplex control base program to monitor state of a VM to reset a VM when it is in abnormal state (fail) as suggested by Kim ([0050, 0064, & 0126.)

Claim 36
This limitation is already discussed in claim 28; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194